UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6717


ALPHONSO HAYNESWORTH,

                Plaintiff – Appellant,

          v.

SOUTH   CAROLINA   DEPARTMENT    OF   CORRECTIONS; MICHAEL
LAUBSHIRE; ROBERT WARD; JON OZMINT; WILLIE EAGLETON;
REDFEARN MILLER; ANNIE SELLARS; BEVERLY BAKER; ANTHONY
WHILTINGTON; PAMELA D. MCDOWELL; OFFICER DRIGGERS; OFFICER
JOSEPH; G. ROGERS, Captain; K. LEAR, Sergeant; SERGEANT
THOMAS; MS. THOMAS; A. GRAVES; B. MILLER, Mrs.,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:10-cv-00507-CMC)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alphonso Haynesworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alphonso      Haynesworth          appeals      the    district     court’s

order accepting the recommendation of the magistrate judge and

dismissing      without      prejudice         his     42     U.S.C.     1983    (2006)

complaint. *    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Haynesworth v. S.C. Dep’t of Corr., No. 8:10-

cv-00507-CMC     (D.S.C.     Apr.   30,    2010).           We    deny   Haynesworth’s

motion    for   an   order    to    show       cause    and      dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




      *
        The district court’s order is a final, appealable order.
See   Young v. Nickols, 413 F.3d 416, 418 (4th Cir. 2005).



                                           2